Cox, C. J.
This action was begun by information in the nature of quo warranto brought upon the relation of the Attorney-General against appellee, a manufacturing corporation organized under the laws of Wisconsin and admitted to transact business in this State under laws authorizing it. The complaint or information was, in all material respects, identical with that in State, ex rel. v. Home Brewing Co. (1914), ante 75, 105 N. E. 909. A demurrer was addressed to it which, among other causes, challenged the authority of the Attorney-General to exhibit the information by himself as relator. This demurrer was sustained and from that ruling this appeal is brought. The questions involved are the same as in the former case and for the reasons given in the opinion in that case the judgment in this is affirmed.